Citation Nr: 1731733	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 18, 2011, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969 and from November 1972 to December 1974, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this case for additional development in January 2014 and September 2016.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Prior to May 18, 2011, the Veteran did not meet the threshold percentage requirements for entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(a); however, from October 13, 2009, to the present he has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2009, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).

2.  From October 13, 2009, to the present, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU on an extra-schedular basis with an effective date of October 13, 2009.  This is the day following the date the record shows the Veteran was last employed.  Under these circumstances, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the claim is decided.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

Rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2016).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background and Analysis

By way of background, the Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; coronary artery disease, rated as 30 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; and erectile dysfunction, rated as noncompensably disabling.  The Veteran has had a combined rating of 70 percent since May 18, 2011.  He had a combined rating of 60 percent prior to that date.

In a January 2012 rating decision, the RO granted entitlement to a TDIU beginning May 18, 2011.  The RO continued its denial of entitlement to a TDIU prior to May 18, 2011, in part on the basis that the Veteran did not meet the schedular criteria, as outlined above, prior to that date.

In its September 2016 remand, the Board noted the Veteran had retired in October 2009, and that the Social Security Administration (SSA) had determined he was disabled beginning in October 2009 due to a primary diagnosis of anxiety-related disorder and a secondary diagnosis of osteoarthritis.  The Board determined that the facts warranted referral of the Veteran's case to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis.

Subsequently, in a January 2017 memorandum, a decision review officer (DRO) at the RO reviewed the Veteran's case and recommended granting entitlement to a TDIU prior to May 18, 2011.  However, a March 2017 memorandum by the Director of Compensation Service determined granting of an extra-schedular TDIU prior to May 18, 2011, was not warranted.  The RO continued its denial of a TDIU prior to May 18, 2011, on the basis of the March 2017 memorandum, and returned the case to the Board.

The record shows the Veteran worked as a truck driver off and on for 20 or more years prior to October 2009.  His last day of employment was October 12, 2009, and he has not worked since.  The record is unclear as to whether the Veteran graduated from high school.

A July 2008 psychology treatment note stated the Veteran had been having some problems controlling his anger, and that he generally only lasted 3 years at a job before having to change.  The Veteran reported he was already getting irritated at having to go to work, and that his co-workers were afraid of him.
 
An October 2008 treatment summary by a clinical psychologist at the John J. Pershing VA Medical Center (VAMC) stated the Veteran had ongoing problems with concentration, depression, focus, hostility, judgment, memory, nightmares, and sleep impairment.  It was noted the Veteran had held almost 40 jobs since service, and that he never stayed at 1 job more than 3 years.  Psychometric testing was noted to be within the range for a combat Veteran, and the author stated the Veteran had virtually total occupational and social impairment.  The Veteran was noted to be a persistent danger to himself and others, and to maintain loaded weapons throughout his home.  It was noted his wife had to insist on him maintaining personal hygiene since he would go days or weeks without bathing.  It was also noted the Veteran had ongoing delusions and hallucinatory flashbacks of being in combat, and that at times, he forgot his own name.

A separate October 2008 treatment note showed the Veteran reported he was having additional problems at work due to his diabetes and medications, and that he had been told these things might result in revocation of his commercial driver's license (CDL).

On an October 2008 VA form, the Veteran stated he had severe mood swings that caused him to either be fired or to quit his jobs.  He stated he had panic attacks on a daily basis, and had chosen to quit many positions instead of "losing it" at work and hurting others around him.
 
A November 2008 psychiatry note stated the Veteran had PTSD, was very irritable and depressed, had trouble sleeping, and could be considered disabled due to his PTSD symptoms.

The Veteran was afforded a VA contract psychiatric examination in June 2009.  He reported he was sleeping only 4 hours per night, and felt like he was going crazy and losing control, with suicidal and homicidal thoughts every day.  He reported he had severe mood changes and panic attacks every day, and did not like being around people.  The examiner did not address the impact of the Veteran's psychiatric symptoms on his employability since the Veteran was still working full-time at the time of the examination.

A November 2009 mental health assessment note showed the Veteran lost his job about a month prior after having driven a truck for 20 or more years.  The Veteran reported he had no prospects for a job.

In a January 2010 letter, a VA psychiatrist stated the Veteran had a long history of mental health conditions with a diagnosis of prolonged PTSD, and that despite medication and psychotherapy, improvement and functioning remained limited.

SSA records showed the Veteran reported he had night terrors and panic attacks that affected his sleep, and that he needed to be reminded by his wife to bathe.  He further reported he could not handle a savings account due to problems concentrating.  Notes by a SSA consultant stated that although the Veteran had shown some improvement with medication changes, improvement had been minimal.  In an April 2010 decision, SSA determined the Veteran was disabled as of October 2009, with a primary diagnosis of anxiety-related disorders, and a secondary diagnosis of osteoarthritis.

The Board has thoroughly reviewed the entire record, particularly all of the Veteran's medical records prior to May 18, 2011, including those detailed above.  After careful consideration, and having resolved all reasonable doubt in favor of the Veteran, the Board is satisfied that the evidence establishes the Veteran's service-connected PTSD and other disabilities have been sufficiently severe since October 13, 2009, to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  

In this regard, the Board notes the treatment notes detailed above show the Veteran's PTSD symptoms were severe prior to May 18, 2011, and included reduced sleep due to nightmares, flashbacks, and panic attacks, as well as anger, delusions, and difficulty with memory and concentration.  The Board notes these symptoms would present significant problems in any workplace, and particularly for a truck driver, who must maintain alertness and concentration for safety purposes. 

Based on the foregoing, the Board finds that granting of a TDIU on an extra-schedular basis, effective October 13, 2009, is warranted.  However, the record is clear that the Veteran continued to be gainfully employed until October 13, 2009.  As such, entitlement to a TDIU prior to October 13, 2009, is not warranted.


ORDER

Entitlement to a TDIU due to the Veteran's PTSD and other service-connected disabilities prior to October 13, 2009, is denied.

Entitlement to a TDIU due to the Veteran's PTSD and other service-connected disabilities, effective October 13, 2009, is granted on an extra-schedular basis, subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


